DETAILED ACTION


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Examiner is making an amendment to claim 21 and 25 due to minor informalities and descriptive language. In claim 21 in line 1 after “One or more” insert ----non-transitory----;and in claim 25 in line 1 after “One or more” insert ----non-transitory----. End of Examiner’s Amendment.


Examiner Reason for Allowance
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art, Peregrine fails to teach a crowd noise experience associated with an action of a activity in a venue; receiving, via a user interface, a selection of a venue from multiple venues presented on a user interface; receiving image data associated with a user in a conditioning environment; detecting, based on the image data, an action of the user with the activity; determining that the action of the user comprises an action; based on the selection and based on the action, identifying the audio data representing a crowd noise experience; outputting the audio data into the conditioning environment such that the conditioning environment reproduces the crowd noise experience; identifying second audio data representing a second crowd noise experience of the venue that is different than the other crowd noise experience, and subsequent to outputting the audio data, outputting the second audio data into the conditioning environment such that the conditioning environment reproduces, the second crown noise experience, such function or combination of the function in light of the claim as a whole is not taught, suggested and made obvious by any of the prior art of record.


Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM A JEREZ LORA whose telephone number is (571)270-5519. The examiner can normally be reached M-F 7am-9am and 11am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WILLIAM A. JEREZ LORA
Examiner
Art Unit 2654



/WILLIAM A JEREZ LORA/Primary Examiner, Art Unit 2654